Name: Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  environmental policy;  technology and technical regulations;  agricultural policy;  agricultural activity;  labour market
 Date Published: nan

 18.11.2009 EN Official Journal of the European Union L 303/1 COUNCIL REGULATION (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the European Economic and Social Committee (2), After consultation of the Committee of the Regions, Whereas: (1) Council Directive 93/119/EC of 22 December 1993 on the protection of animals at the time of slaughter or killing (3) establishes common minimum rules for the protection of animals at the time of slaughter or killing in the Community. That Directive has not been substantially amended since its adoption. (2) Killing animals may induce pain, distress, fear or other forms of suffering to the animals even under the best available technical conditions. Certain operations related to the killing may be stressful and any stunning technique presents certain drawbacks. Business operators or any person involved in the killing of animals should take the necessary measures to avoid pain and minimise the distress and suffering of animals during the slaughtering or killing process, taking into account the best practices in the field and the methods permitted under this Regulation. Therefore, pain, distress or suffering should be considered as avoidable when business operators or any person involved in the killing of animals breach one of the requirements of this Regulation or use permitted practices without reflecting the state of the art, thereby inducing by negligence or intention, pain, distress or suffering to the animals. (3) The protection of animals at the time of slaughter or killing has been covered by Community law since 1974, and was substantively reinforced by Directive 93/119/EC. However, large discrepancies have been observed between the Member States in implementing that Directive and major welfare concerns and differences susceptible to affect competitiveness between business operators have been pointed out. (4) Animal welfare is a Community value that is enshrined in the Protocol (No 33) on protection and welfare of animals annexed to the Treaty establishing the European Community (Protocol (No 33)). The protection of animals at the time of slaughter or killing is a matter of public concern that affects consumer attitudes towards agricultural products. In addition, improving the protection of animals at the time of slaughter contributes to higher meat quality and indirectly has a positive impact on occupational safety in slaughterhouses. (5) National law concerning the protection of animals at the time of slaughter or killing has an impact on competition and, accordingly, on the operation of the internal market in products of animal origin included in Annex I to the Treaty establishing the European Community. It is necessary to establish common rules in order to ensure the rational development of the internal market in those products. (6) The European Food Safety Authority (EFSA), established by Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (4), has adopted two opinions on the welfare aspects of the main systems of stunning and killing of certain species of animals, namely on the welfare aspects of the main systems of stunning and killing the main commercial species of animals, in 2004, and on the welfare aspects of the main systems of stunning and killing applied to commercially farmed deer, goats, rabbits, ostriches, ducks, geese and quail, in 2006. Community law in this area should be updated to take into account those scientific opinions. Recommendations to phase out the use of carbon dioxide for pigs and the use of waterbath stunners for poultry are not included in this Regulation because the impact assessment revealed that such recommendations were not economically viable at present in the EU. However, it is important to continue this discussion in the future. To this end, the Commission should prepare and submit to the European Parliament and to the Council a report on the various stunning methods for poultry, and in particular multiple-bird waterbath stunners. Furthermore, other recommendations should be excluded from this Regulation because they refer to technical parameters that should be part of implementing measures or Community guidelines. Recommendations on farm fish are not included in this Regulation because there is a need for further scientific opinion and economic evaluation in this field. (7) In 2007, the World Organisation for Animal Health (OIE) adopted the Terrestrial Animal Health Code which includes guidelines for the slaughter of animals and for the killing of animals for disease control purposes. Those international guidelines contain recommendations concerning the handling, restraining, stunning and bleeding of animals in slaughterhouses and the killing of animals in cases of outbreak of contagious diseases. Those international standards should also be taken into account in this Regulation. (8) Since the adoption of Directive 93/119/EC, Community food safety legislation applicable to slaughterhouses has been profoundly amended by the adoption of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on hygiene of foodstuffs (5) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6). Those Regulations emphasise the responsibility of food business operators to ensure food safety. Slaughterhouses are also subject to a pre-approval procedure whereby the construction, layout and equipment are examined by the competent authority to ensure that they comply with the corresponding technical rules on food safety. Animal welfare concerns should be better integrated into slaughterhouses, their construction and layout, as well as the equipment used therein. (9) Official controls in the food chain have also been reorganised by the adoption of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (7) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (8). (10) Conditions under which animals kept for farming purposes are killed have a direct or indirect impact on the market for food, feed or other products and on the competitiveness of the business operators concerned. Therefore, such killing operations should be covered by Community law. However, traditionally farmed species such as horses, donkeys, cattle, sheep, goats or pigs can also be kept for other purposes, such as, for example, pets, animals for shows, work purposes, or sports. Where the killing of animals of such species produces food or other products, those operations should fall within the scope of this Regulation. Consequently, the killing of wild or stray animals for population control purposes should not fall within the scope of this Regulation. (11) Fish present substantial physiological differences from terrestrial animals and farmed fish are slaughtered and killed in a very different context, in particular as regards the inspection process. Furthermore, research on the stunning of fish is far less developed than for other farmed species. Separate standards should be established on the protection of fish at killing. Therefore, provisions applicable to fish should, at present, be limited to the key principle. Further initiatives by the Community should be based on a scientific risk assessment for the slaughter and killing of fish performed by EFSA and taking into account the social, economic and administrative implications. (12) It is an ethical duty to kill productive animals which are in severe pain where there is no economically viable way to alleviate such pain. In most cases, animals can be killed respecting proper welfare conditions. However, under exceptional circumstances, such as accidents in remote locations, where competent personnel and equipment cannot reach the animals, complying with optimal welfare rules could prolong their suffering. In the interest of the animals it is, therefore, appropriate to exclude emergency killing from the application of certain provisions of this Regulation. (13) Occasionally animals can be dangerous for human beings, possibly putting human life at risk, inflicting serious injuries or transmitting deadly diseases. Preventing those risks is usually performed through the proper restraining of animals but it may also be necessary to kill dangerous animals to end such risks in certain circumstances. Under those circumstances, the killing cannot always be performed under the best welfare conditions due to the emergency. Therefore, it is necessary to derogate from the obligation to stun or immediately kill the animals in those cases. (14) Hunting or recreational fishing activities take place in a context where conditions of killing are very different from the ones used for farmed animals and hunting is subject to specific legislation. It is therefore appropriate to exclude killings taking place during hunting or recreational fishing from the scope of this Regulation. (15) Protocol No (33) underlines the need to respect the legislative or administrative provisions and customs of the Member States relating, in particular, to religious rites, cultural traditions and regional heritage when formulating and implementing the Communitys policies on, inter alia, agriculture and the internal market. It is therefore appropriate to exclude from the scope of this Regulation cultural events, where compliance with animal welfare requirements would adversely affect the very nature of the event concerned. (16) In addition, cultural traditions refer to an inherited, established, or customary pattern of thought, action or behaviour which includes in fact the concept of something transmitted by, or acquired from, a predecessor. They contribute to fostering long-standing social links between generations. Provided that those activities do not affect the market of products of animal origin and are not motivated by production purposes, it is appropriate to exclude the killing of animals taking place during those events from the scope of this Regulation. (17) The slaughter of poultry, rabbits and hares for private domestic consumption is not performed on a scale likely to affect the competitiveness of commercial slaughterhouses. Similarly, the necessary efforts required from public authorities to detect and control such operations would not be proportionate to the potential problems to be solved. It is, therefore, appropriate to exclude those operations from the scope of this Regulation. (18) Derogation from stunning in case of religious slaughter taking place in slaughterhouses was granted by Directive 93/119/EC. Since Community provisions applicable to religious slaughter have been transposed differently depending on national contexts and considering that national rules take into account dimensions that go beyond the purpose of this Regulation, it is important that derogation from stunning animals prior to slaughter should be maintained, leaving, however, a certain level of subsidiarity to each Member State. As a consequence, this Regulation respects the freedom of religion and the right to manifest religion or belief in worship, teaching, practice and observance, as enshrined in Article 10 of the Charter of Fundamental Rights of the European Union. (19) There is sufficient scientific evidence to demonstrate that vertebrate animals are sentient beings which should therefore fall within the scope of this Regulation. Reptiles and amphibians, however, are not animals commonly farmed in the Community and it would not, therefore, be appropriate or proportionate to include them within its scope. (20) Many killing methods are painful for animals. Stunning is therefore necessary to induce a lack of consciousness and sensibility before, or at the same time as, the animals are killed. Measuring the lack of consciousness and sensibility of an animal is complex and needs to be performed under scientifically approved methodology. Monitoring through indicators, however, should be carried out to evaluate the efficiency of the procedure under practical conditions. (21) Monitoring stunning efficiency is mainly based on the evaluation of consciousness and sensibility of the animals. The consciousness of an animal is essentially its ability to feel emotions and control its voluntary mobility. Despite some exceptions, such as electro-immobilisations or other provoked paralysis, an animal can be presumed to be unconscious when it loses its natural standing position, is not awake and does not show signs of positive or negative emotions such as fear or excitement. Sensibility of an animal is essentially its ability to feel pain. In general, an animal can be presumed to be insensitive when it does not show any reflexes or reactions to stimulus such as sound, odour, light or physical contact. (22) New stunning methods are regularly developed and proposed on the market in order to face the new challenges of the farming and meat industry. It is, therefore, important to authorise the Commission to approve new stunning methods while keeping a uniform and high level of protection for animals. (23) Community guidelines are a useful tool to provide business operators and competent authorities with specific information on the parameters to be used in order to ensure a high level of protection for animals while keeping a level playing field for business operators. It is, therefore, necessary to authorise the Commission to draw up such guidelines. (24) Depending on how they are used during the slaughtering or killing process, some stunning methods can lead to death while avoiding pain and minimising distress or suffering for the animals. Other stunning methods may not lead to death and the animals may recover their consciousness or sensibility during subsequent painful procedures. Such methods should, therefore, be completed by other techniques that lead to certain death before the recovery of the animals. It is, therefore, essential to specify which stunning methods need to be completed by a killing method. (25) The conditions under which animals are stunned and the results of such stunning vary in practice due to many factors. Regular assessment of the outcome of stunning should therefore be made. For that purpose, business operators should establish a representative sample to check the efficiency of their stunning practices, taking into account the homogeneity of the group of animals, and other critical factors, such as the equipment used and the personnel involved. (26) Some stunning protocols may prove to be sufficiently reliable to irreversibly kill the animals in all circumstances if specific key parameters are applied. In such cases, the need for checks for stunning would appear unnecessary and disproportionate. It is therefore appropriate to provide for the possibility to grant derogations from the obligations regarding checks on stunning when there is sufficient scientific evidence that a given stunning protocol provides for irreversible death to all animals under certain commercial conditions. (27) The welfare of animals is largely influenced by the daily management of the operations, and reliable results can only be obtained if business operators develop monitoring tools to evaluate their effects. Standard operating procedures should therefore be developed at all stages of the production cycle and should be risk-based. They should include clear objectives, responsible persons, modus operandi, measurable criteria, as well as monitoring and recording procedures. Key parameters set out for each stunning method should be specified in a way ensuring proper stunning of all animals submitted to the process. (28) Well trained and skilled personnel improve the conditions under which animals are treated. Competence with regards to animal welfare implies knowledge of the basic behavioural patterns and the needs of the species concerned as well as signs of consciousness and sensibility. It also includes technical expertise with regard to the stunning equipment used. Personnel carrying out certain slaughter operations and people supervising the seasonal killing of fur animals should therefore be required to have a certificate of competence relevant to the operations they perform. Requiring a certificate of competence for other personnel killing animals would, however, be disproportionate to the aims pursued. (29) Personnel with several years of experience may be presumed to have a certain level of expertise. A transitional provision regarding the certificate of competence requirements should therefore be provided for in this Regulation with regards to such personnel. (30) Stunning equipment is developed and designed to be efficient in a specific context. Manufacturers should therefore provide detailed instructions to users concerning the conditions under which equipment should be used and maintained to ensure optimal welfare for the animals. (31) In order to ensure efficiency, stunning and restraining equipment should be properly maintained. Equipment that is used intensively may require the replacement of certain parts and even equipment occasionally used may decrease in efficiency due to corrosion or other environmental factors. Similarly, some equipment also needs to be accurately calibrated. Business operators or any person involved in the killing of animals should therefore implement maintenance procedures for that equipment. (32) Restraining animals is necessary for the safety of operators and the proper application of some stunning techniques. However, restraining is likely to create distress to the animals and should therefore be applied for as short a period as possible. (33) Animals may suffer when stunning procedures fail. This Regulation should therefore provide for appropriate back-up stunning equipment to be available to minimise pain, distress or suffering to the animals. (34) The scale of the slaughtering of poultry, rabbits and hares for the direct supply of small quantities of meat to the final consumer or to local retail establishments supplying such meat directly to the final consumer as fresh meat, varies from one Member State to the other due to the national rules governing this activity in accordance with Article 1(3)(d) and 4 of Regulation (EC) No 853/2004. It is, however, important to ensure that certain minimum animal welfare requirements apply also to those activities. (35) With regard to the slaughter of certain categories of animals, other than poultry, rabbits and hares, for private domestic consumption, certain minimum Community requirements such as prior stunning as well as national rules exist already. Therefore, it is appropriate to ensure that minimum animal welfare rules are established also in this Regulation. (36) Regulation (EC) No 854/2004 provides for a list of establishments from which imports into the Community of specified products of animal origin are permitted. The general requirements and the additional requirements applicable to slaughterhouses laid down in this Regulation should be taken into account for the purposes of that list. (37) The Community seeks to promote high welfare standards in animal livestock populations worldwide, particularly in relation to trade. It supports the specific standards and recommendations on animal welfare of the OIE, including on the slaughter of animals. Such standards and recommendations should be taken into account when equivalency with Community requirements under this Regulation needs to be established for the purpose of imports. (38) Guides to good practice drawn up by organisations of business operators are valuable instruments to help business operators comply with certain requirements laid down in this Regulation, such as, for instance, the development and implementation of standard operating procedures. (39) Slaughterhouses and the equipment used therein are designed for particular categories of animals and capacities. Where those capacities are exceeded or the equipment is used for purposes for which it was not designed, it has a negative impact on the welfare of animals. Information on these aspects should therefore be communicated to the competent authorities and should be part of the approval procedure for slaughterhouses. (40) Mobile slaughterhouses reduce the need for animals to be transported over long distances and therefore may contribute to safeguarding animal welfare. However, technical constraints for mobile slaughterhouses differ from fixed slaughterhouses and technical rules may need to be consequently adapted. Therefore, this Regulation should provide for the possibility to establish derogations exempting mobile slaughterhouses from the requirements on layout, construction and equipment of slaughterhouses. Pending the adoption of such derogations, it is appropriate to allow Member States to establish or maintain national rules regarding mobile slaughterhouses. (41) Scientific and technical progress is regularly made with regard to the construction, layout and equipment of slaughterhouses. It is therefore important to authorise the Commission to amend the requirements applicable to the construction, layout and equipment of slaughterhouses while keeping a uniform and high level of protection for animals. (42) Community guidelines are useful to provide business operators and the competent authorities with specific information on the construction, layout and equipment of slaughterhouses in order to ensure a high level of protection for animals, while maintaining a level playing field for business operators. It is therefore necessary to authorise the Commission to adopt such guidelines. (43) Slaughter without stunning requires an accurate cut of the throat with a sharp knife to minimise suffering. In addition, animals that are not mechanically restrained after the cut are likely to endure a slower bleeding process and, thereby, prolonged unnecessary suffering. Animals of bovine, ovine and caprine species are the most common species slaughtered under this procedure. Therefore, ruminants slaughtered without stunning should be individually and mechanically restrained. (44) Science and technical progress are regularly made with regard to the handling and restraining of animals at slaughterhouses. It is therefore important to authorise the Commission to amend the requirements applicable to the handling and restraining of animals before slaughter while keeping a uniform and high level of protection for animals. (45) Community guidelines are useful to provide business operators and competent authorities with specific information on the handling and restraining of animals before slaughter in order to ensure a high level of protection for the animals, while maintaining a level playing field for business operators. It is therefore necessary to authorise the Commission to adopt such guidelines. (46) The experience gained in some Member States has shown that the appointment of a specifically qualified person as an animal welfare officer to coordinate and follow up the implementation of animal welfare operating procedures in slaughterhouses has provided positive welfare benefits. This measure should therefore be applied throughout the Community. The animal welfare officer should have sufficient authority and technical competence to provide relevant guidance to slaughter line personnel. (47) Small slaughterhouses predominantly involved in the direct sale of food to the final consumer do not require a complex system of management to implement the general principles of this Regulation. The requirement to have an animal welfare officer in place would therefore be disproportionate to the objectives pursued in those cases and this Regulation should provide for a derogation from that requirement for such slaughterhouses. (48) Depopulation often involves crisis management with parallel priorities, such as animal health, public health, environment, or animal welfare. Whilst it is important that animal welfare rules are complied with at all stages in the process of depopulation, it may occur that under exceptional circumstances compliance with those rules may put human health at risk or may significantly slow down the process of eradication of a disease, thereby exposing more animals to sickness and death. (49) Accordingly, the competent authorities should be permitted to derogate from certain provisions of this Regulation on a case-by-case basis where the animal health situation requires the emergency killing of animals and/or when no suitable alternatives are available to provide optimum welfare for them. Such derogations should not, however, be a substitute for proper planning. To this end, the level of planning should be increased and animal welfare properly integrated into contingency plans for contagious diseases. (50) For the purpose of animal disease notification procedures, information on outbreaks of diseases in accordance with Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (9) is notified through the Animal Disease Notification System (ADNS). At present, ADNS does not provide specific information on animal welfare but may be developed in the future to do so. As a consequence, a derogation from the reporting obligation on animal welfare in case of depopulation should be foreseen in order to envisage the further development of ADNS. (51) Modern stunning and restraining equipment is increasingly complex and sophisticated, requiring specific expertise and analysis. Member States should therefore ensure that sufficient scientific support is made available to the competent authority, to which officials could refer when equipment or methods for stunning animals need to be assessed. (52) The efficiency of each stunning method is based on the control of key parameters and its regular evaluation. Developing guides to good practice on operating and monitoring procedures for use when killing animals is important in providing proper guidance on animal welfare for business operators. The evaluation of such guides requires scientific knowledge, practical experience and compromise among stakeholders. A reference centre or network in each Member State should therefore perform this task in cooperation with the relevant interested parties. (53) The delivery of certificates of competence should be provided in a uniform manner. Bodies or entities issuing certificates of competence should therefore be accredited according to consistent standards which should be assessed scientifically. Accordingly, the entity providing scientific support in conformity with Article 20 should provide, where necessary, its opinion on the capacity and suitability of bodies or entities issuing certificates of competence. (54) Regulation (EC) No 882/2004 provides for certain action to be taken by the competent authority in case of non-compliance, in particular with regard to welfare rules. Accordingly, it is only necessary to provide for the additional action to be taken that is specific to this Regulation. (55) Regulation (EC) No 178/2002 provides that EFSA shall promote the networking of organisations operating in the field within the Authoritys missions so as to facilitate scientific cooperation, the exchange of information, the development and implementation of joint projects, as well as the exchange of expertise and best practices in the field of food law. (56) The delivery of certificates of competence and training courses should be provided in a uniform manner. This Regulation should therefore set out the obligations of the Member States in this respect and the modalities under which certificates of competence are to be granted, suspended or withdrawn. (57) European citizens expect a minimum of welfare rules to be respected during the slaughter of animals. In certain areas, attitudes towards animals also depend on national perceptions and there is a demand in some Member States to maintain or adopt more extensive animal welfare rules than those agreed upon at Community level. In the interest of the animals and provided that it does not affect the functioning of the internal market, it is appropriate to allow Member States certain flexibility to maintain or, in certain specific fields, adopt more extensive national rules. It is important to ensure that such national rules are not used by Member States in a way to prejudice the correct functioning of the internal market. (58) In some areas within the scope of this Regulation, the Council needs further scientific, social and economic information before establishing detailed rules, in particular, in the case of farmed fish and concerning the restraint by inversion of cattle. As a consequence, it is necessary that the Commission provide this information to the Council before proposing any amendment in those areas of this Regulation. (59) The layout, construction and equipment of slaughterhouses require long-term planning and investment. Accordingly, this Regulation should provide for an appropriate transitional period to take into account the necessary time to allow the industry to adapt to the corresponding requirements set out in this Regulation. During that period, the requirements of Directive 93/119/EC that are applicable to the layout, construction and equipment of slaughterhouses should continue to apply. (60) Member States should lay down rules on penalties applicable to infringements of the provisions of this Regulation and ensure that they are implemented. Those penalties should be effective, proportionate and dissuasive. (61) Since the objective of this Regulation, namely to ensure a harmonised approach with regard to animal welfare standards at the time of killing, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of this Regulation, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, it is necessary and appropriate for the achievement of that objective to lay down specific rules for the killing of animals for the production of food, wool, skin, fur or other products, and for related operations. This Regulation does not go beyond what is necessary in order to achieve that objective. (62) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (10), HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter and scope 1. This Regulation lays down rules for the killing of animals bred or kept for the production of food, wool, skin, fur or other products as well as the killing of animals for the purpose of depopulation and for related operations. However as regards fish, only the requirements laid down in Article 3(1) shall apply. 2. Chapter II, except for Article 3(1) and (2) thereof, Chapter III and Chapter IV except for Article 19 thereof, shall not apply in case of emergency killing outside of a slaughterhouse or where compliance with those provisions would result in an immediate and serious risk for human health or safety. 3. This Regulation shall not apply: (a) where animals are killed: (i) during scientific experiments carried out under the supervision of a competent authority; (ii) during hunting or recreational fishing activities; (iii) during cultural or sporting events; (b) to poultry, rabbits and hares slaughtered outside of a slaughterhouse by their owner for his/her private domestic consumption. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) killing means any intentionally induced process which causes the death of an animal; (b) related operations means operations such as handling, lairaging, restraining, stunning and bleeding of animals taking place in the context and at the location where they are to be killed; (c) animal means any vertebrate animal, excluding reptiles and amphibians; (d) emergency killing means the killing of animals which are injured or have a disease associated with severe pain or suffering and where there is no other practical possibility to alleviate this pain or suffering; (e) lairaging means keeping animals in stalls, pens, covered areas or fields associated with or part of slaughterhouse operations; (f) stunning means any intentionally induced process which causes loss of consciousness and sensibility without pain, including any process resulting in instantaneous death; (g) religious rite means a series of acts related to the slaughter of animals and prescribed by a religion; (h) cultural or sporting events means events which are essentially and predominantly related to long established cultural traditions or sporting activities, including racing or other forms of competitions, where there is no production of meat or other animal products or where that production is marginal compared to the event as such and not economically significant; (i) standard operating procedures means a set of written instructions aimed at achieving uniformity of the performance of a specific function or standard; (j) slaughtering means the killing of animals intended for human consumption; (k) slaughterhouse means any establishment used for slaughtering terrestrial animals which falls within the scope of Regulation (EC) No 853/2004; (l) business operator means any natural or legal person having under its control an undertaking carrying out the killing of animals or any related operations falling within the scope of this Regulation; (m) fur animals means animals of the mammal species primarily reared for the production of fur such as minks, polecats, foxes, raccoons, coypu and chinchillas; (n) depopulation means the process of killing animals for public health, animal health, animal welfare or environmental reasons under the supervision of the competent authority; (o) poultry means farmed birds, including birds that are not considered to be domestic birds but which are farmed as domestic animals, with the exception of ratites; (p) restraint means the application to an animal of any procedure designed to restrict its movements sparing any avoidable pain, fear or agitation in order to facilitate effective stunning and killing; (q) competent authority means the central authority of a Member State competent to ensure compliance with the requirements of this Regulation or any other authority to which that central authority has delegated that competence; (r) pithing means the laceration of the central nervous tissue and spinal cord by means of an elongated rod-shaped instrument introduced into the cranial cavity. CHAPTER II GENERAL REQUIREMENTS Article 3 General requirements for killing and related operations 1. Animals shall be spared any avoidable pain, distress or suffering during their killing and related operations. 2. For the purposes of paragraph 1, business operators shall, in particular, take the necessary measures to ensure that animals: (a) are provided with physical comfort and protection, in particular by being kept clean in adequate thermal conditions and prevented from falling or slipping; (b) are protected from injury; (c) are handled and housed taking into consideration their normal behaviour; (d) do not show signs of avoidable pain or fear or exhibit abnormal behaviour; (e) do not suffer from prolonged withdrawal of feed or water; (f) are prevented from avoidable interaction with other animals that could harm their welfare. 3. Facilities used for killing and related operations shall be designed, constructed, maintained and operated so as to ensure compliance with the obligations set out in paragraphs 1 and 2 under the expected conditions of activity of the facility throughout the year. Article 4 Stunning methods 1. Animals shall only be killed after stunning in accordance with the methods and specific requirements related to the application of those methods set out in Annex I. The loss of consciousness and sensibility shall be maintained until the death of the animal. The methods referred to in Annex I which do not result in instantaneous death (hereinafter referred to as simple stunning) shall be followed as quickly as possible by a procedure ensuring death such as bleeding, pithing, electrocution or prolonged exposure to anoxia. 2. Annex I may be amended to take account of scientific and technical progress on the basis of an opinion of EFSA and in accordance with the procedure referred to in Article 25(2). Any such amendments shall ensure a level of animal welfare at least equivalent to that ensured by the existing methods. 3. Community guidelines concerning the methods set out in Annex I may be adopted in accordance with the procedure referred to in Article 25(2). 4. In the case of animals subject to particular methods of slaughter prescribed by religious rites, the requirements of paragraph 1 shall not apply provided that the slaughter takes place in a slaughterhouse. Article 5 Checks on stunning 1. Business operators shall ensure that persons responsible for stunning or other nominated staff carry out regular checks to ensure that the animals do not present any signs of consciousness or sensibility in the period between the end of the stunning process and death. Those checks shall be carried out on a sufficiently representative sample of animals and their frequency shall be established taking into account the outcome of previous checks and any factors which may affect the efficiency of the stunning process. When the outcome of the checks indicates that an animal is not properly stunned, the person in charge of stunning shall immediately take the appropriate measures as specified in the standard operating procedures drawn up in accordance with Article 6(2). 2. Where, for the purpose of Article 4(4), animals are killed without prior stunning, persons responsible for slaughtering shall carry out systematic checks to ensure that the animals do not present any signs of consciousness or sensibility before being released from restraint and do not present any sign of life before undergoing dressing or scalding. 3. For the purpose of paragraphs 1 and 2, business operators may use checking procedures as described in the guides to good practice referred to in Article 13. 4. Where appropriate, in order to take account of the high level of reliability of certain stunning methods and on the basis of an opinion of EFSA, derogations from the requirements laid down in paragraph 1 may be adopted in accordance with the procedure referred to in Article 25(2). Article 6 Standard operating procedures 1. Business operators shall plan in advance the killing of animals and related operations and shall carry them out in accordance with standard operating procedures. 2. Business operators shall draw up and implement such standard operating procedures to ensure that killing and related operations are carried out in accordance with Article 3(1). As regards stunning, the standard operating procedures shall: (a) take into account the manufacturers recommendations; (b) define for each stunning method used, on the basis of available scientific evidence, the key parameters set out in Chapter I of Annex I ensuring their effectiveness to stun the animals; (c) specify the measures to be taken when the checks referred to in Article 5 indicate that an animal is not properly stunned or, in the case of animals slaughtered in accordance with Article 4(4), that the animal still presents signs of life. 3. For the purpose of paragraph 2 of this Article, a business operator may use standard operating procedures as described in the guides to good practice referred to in Article 13. 4. Business operators shall make available to the competent authority their standard operating procedures upon request. Article 7 Level and certificate of competence 1. Killing and related operations shall only be carried out by persons with the appropriate level of competence to do so without causing the animals any avoidable pain, distress or suffering. 2. Business operators shall ensure that the following slaughter operations are only carried out by persons holding a certificate of competence for such operations, as provided for in Article 21, demonstrating their ability to carry them out in accordance with the rules laid down in this Regulation: (a) the handling and care of animals before they are restrained; (b) the restraint of animals for the purpose of stunning or killing; (c) the stunning of animals; (d) the assessment of effective stunning; (e) the shackling or hoisting of live animals; (f) the bleeding of live animals; (g) the slaughtering in accordance with Article 4(4). 3. Without prejudice to the obligation set out in paragraph 1 of this Article, the killing of fur animals shall be carried out in the presence and under the direct supervision of a person holding a certificate of competence as referred to in Article 21 issued for all the operations carried out under his supervision. Business operators of fur farms shall notify the competent authority in advance when animals are to be killed. Article 8 Instructions for the use of restraining and stunning equipment Products marketed or advertised as restraining or stunning equipment shall only be sold when accompanied by appropriate instructions concerning their use in a manner which ensures optimal conditions for the welfare of animals. Those instructions shall also be made publicly available by the manufacturers via the Internet. Those instructions shall in particular specify: (a) the species, categories, quantities and/or weights of animals for which the equipment is intended to be used; (b) the recommended parameters corresponding to the different circumstances of use, including the key parameters set out in Chapter I of Annex I; (c) for stunning equipment, a method for monitoring the efficiency of the equipment as regards compliance with the rules laid down in this Regulation; (d) the recommendations for maintenance and, where necessary, calibration of the stunning equipment. Article 9 Use of restraining and stunning equipment 1. Business operators shall ensure that all equipment used for restraining or stunning animals is maintained and checked in accordance with the manufacturers instructions by persons specifically trained for that purpose. Business operators shall draw up a record of maintenance. They shall keep those records for at least one year and shall make them available to the competent authority upon request. 2. Business operators shall ensure that during stunning operations appropriate back-up equipment is immediately available on the spot and is used in the case of failure of the stunning equipment initially used. The back-up method may differ from that first used. 3. Business operators shall ensure that animals are not placed in restraining equipment, including head restraints, until the person in charge of stunning or bleeding is ready to stun or bleed them as quickly as possible. Article 10 Private domestic consumption Only the requirements of Articles 3(1), 4 (1) and 7(1) shall apply to the slaughtering of animals, other than poultry, rabbits and hares, and the related operations outside of a slaughterhouse by their owner or by a person under the responsibility and supervision of the owner, for private domestic consumption. However, also the requirements laid down in Article 15(3) and in points 1.8 to 1.11, 3.1 and, in as far as it refers to simple stunning, point 3.2 of Annex III shall apply to the slaughtering of animals, other than poultry, rabbits, hares, pigs, sheep and goats, outside of a slaughterhouse by their owner or by a person under the responsibility and supervision of the owner for private domestic consumption. Article 11 Direct supply of small quantities of poultry, rabbits and hares 1. Only the requirements of Articles 3(1), 4(1) and 7(1) shall apply to the slaughtering of poultry, rabbits and hares on the farm for the purpose of directly supplying small quantities of meat by the producer to the final consumer or to local retail establishments supplying such meat directly to the final consumer as fresh meat, provided that the number of animals slaughtered on the farm does not exceed the maximum number of animals to be established in accordance with the procedure referred to in Article 25(2). 2. The requirements laid down in Chapters II and III of this Regulation shall apply to the slaughtering of such animals when their number exceeds the maximum number referred to in paragraph 1 of this Article. Article 12 Imports from third countries The requirements laid down in Chapters II and III of this Regulation shall apply for the purposes of Article 12(2)(a) of Regulation (EC) No 854/2004. The health certificate accompanying meat imported from third countries shall be supplemented by an attestation certifying that requirements at least equivalent to those laid down in Chapters II and III of this Regulation have been met. Article 13 Development and dissemination of guides to good practice 1. Member States shall encourage the development and dissemination of guides to good practice to facilitate the implementation of this Regulation. 2. When such guides to good practice are drawn up, they shall be developed and disseminated by organisations of business operators: (a) in consultation with representatives of non governmental organisations, competent authorities and other interested parties; (b) having regard to scientific opinions as referred to in Article 20(1)(c). 3. The competent authority shall assess guides to good practice in order to ensure that they have been developed in accordance with paragraph 2 and that they are consistent with existing Community guidelines. 4. Where organisations of business operators fail to submit guides to good practice, the competent authority may develop and publish its own guides to good practice. 5. Member States shall forward to the Commission all guides to good practice validated by the competent authority. The Commission shall set up and run a registration system for such guides and make it available to Member States. CHAPTER III ADDITIONAL REQUIREMENTS APPLICABLE TO SLAUGHTERHOUSES Article 14 Layout, construction and equipment of slaughterhouses 1. Business operators shall ensure that the layout and construction of slaughterhouses and the equipment used therein comply with the rules set out in Annex II. 2. For the purposes of this Regulation, business operators shall, when requested, submit to the competent authority referred to in Article 4 of Regulation (EC) No 853/2004 for each slaughterhouse at least the following: (a) the maximum number of animals per hour for each slaughter line; (b) the categories of animals and weights for which the restraining or stunning equipment available may be used; (c) the maximum capacity for each lairage area. The competent authority shall assess the information submitted by the operator in accordance with the first subparagraph when approving the slaughterhouse. 3. The following may be adopted in accordance with the procedure referred to in Article 25(2): (a) derogations from the rules set out in Annex II for mobile slaughterhouses; (b) amendments necessary to adapt Annex II to take account of scientific and technical progress. Pending the adoption of derogations referred to in point (a) of the first subparagraph, the Member States may establish or maintain national rules applying to mobile slaughterhouses. 4. Community guidelines for the implementation of paragraph 2 of this Article and Annex II may be adopted in accordance with the procedure referred to in Article 25(2). Article 15 Handling and restraining operations at slaughterhouses 1. Business operators shall ensure that the operational rules for slaughterhouses set out in Annex III are complied with. 2. Business operators shall ensure that all animals that are killed in accordance with Article 4(4) without prior stunning are individually restrained; ruminants shall be mechanically restrained. Systems restraining bovine animals by inversion or any unnatural position shall not be used except in the case of animals slaughtered in accordance with Article 4(4) and provided that they are fitted with a device that restricts both the lateral and vertical movement of the head of the animal and are adjustable to be adapted to the size of the animal. 3. The following methods of restraint shall be prohibited: (a) suspending or hoisting conscious animals; (b) mechanical clamping or tying of the legs or feet of animals; (c) severing the spinal cord, such as by the use of a puntilla or dagger; (d) the use of electric currents to immobilise the animal that do not stun or kill it under controlled circumstances, in particular, any electric current application that does not span the brain. However, points (a) and (b) shall not apply to the shackles used for poultry. 4. To take account of scientific and technical progress, including an opinion of EFSA; Annex III may be amended in accordance with the procedure referred to in Article 25(2). 5. Community guidelines for the implementation of the rules set out in Annex III may be adopted in accordance with the procedure referred to in Article 25(2). Article 16 Monitoring procedures at slaughterhouses 1. For the purposes of Article 5, business operators shall put in place and implement appropriate monitoring procedures in slaughterhouses. 2. The monitoring procedures referred to in paragraph 1 of this Article shall describe the way the checks referred to in Article 5 have to be carried out and shall include at least the following: (a) the name of the persons responsible for the monitoring procedure; (b) indicators designed to detect signs of unconsciousness and consciousness or sensibility in the animals; indicators designed to detect the absence of signs of life in the animals slaughtered in accordance with Article 4(4); (c) criteria for determining whether the results shown by the indicators referred to in point (b) are satisfactory; (d) the circumstances and/or the time when the monitoring must take place; (e) the number of animals in each sample to be checked during the monitoring; (f) appropriate procedures to ensure that in the event that the criteria referred to in point (c) are not met, the stunning or killing operations are reviewed in order to identify the causes of any shortcomings and the necessary changes to be made to those operations. 3. Business operators shall put in place a specific monitoring procedure for each slaughter line. 4. The frequency of the checks shall take into account the main risk factors, such as changes regarding the types or the size of animals slaughtered or personnel working patterns and shall be established so as to ensure results with a high level of confidence. 5. For the purpose of paragraphs 1 to 4 of this Article, business operators may use monitoring procedures as described in the guides to good practice referred to in Article 13. 6. Community guidelines concerning monitoring procedures in slaughterhouses may be adopted in accordance with the procedure referred to in Article 25(2). Article 17 Animal welfare officer 1. Business operators shall designate an animal welfare officer for each slaughterhouse to assist them in ensuring compliance with the rules laid down in this Regulation. 2. The animal welfare officer shall be under the direct authority of the business operator and shall report directly to him or her on matters relating to the welfare of the animals. He or she shall be in a position to require that the slaughterhouse personnel carry out any remedial actions necessary to ensure compliance with the rules laid down in this Regulation. 3. The responsibilities of the animal welfare officer shall be set out in the standard operating procedures of the slaughterhouse and effectively brought to the attention of the personnel concerned. 4. The animal welfare officer shall hold a certificate of competence as referred to in Article 21, issued for all the operations taking place in the slaughterhouses for which he or she is responsible. 5. The animal welfare officer shall keep a record of the action taken to improve animal welfare in the slaughterhouse in which he/she carries out his/her tasks. This record shall be kept for at least one year and shall be made available to the competent authority upon request. 6. Paragraphs 1 to 5 shall not apply to slaughterhouses slaughtering less than 1 000 livestock units of mammals or 150 000 birds or rabbits per year. For the purpose of the first subparagraph, livestock unit means a standard measurement unit that allows the aggregation of the various categories of livestock in order to enable them to be compared. When applying the first subparagraph, Member States shall use the following conversion rates: (a) adult bovine animals within the meaning of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (11) and equidae: 1 livestock unit; (b) other bovine animals: 0,50 livestock unit; (c) pigs with a live weight of over 100 kg: 0,20 livestock unit; (d) other pigs: 0,15 livestock unit; (e) sheep and goats: 0,10 livestock unit; (f) lambs, kids and piglets of less than 15 kg live weight: 0,05 livestock unit. CHAPTER IV DEPOPULATION AND EMERGENCY KILLING Article 18 Depopulation 1. The competent authority responsible for a depopulation operation shall establish an action plan to ensure compliance with the rules laid down in this Regulation, before the commencement of the operation. In particular, the stunning and killing methods planned and the corresponding standard operating procedures for ensuring compliance with the rules laid down in this Regulation shall be included in the contingency plans required under Community law on animal health, on the basis of the hypothesis established in the contingency plan concerning the size and the location of suspected outbreaks. 2. The competent authority shall: (a) ensure that such operations are carried out in accordance with the action plan referred to in paragraph 1; (b) take any appropriate action to safeguard the welfare of the animals in the best available conditions. 3. For the purposes of this Article and in exceptional circumstances, the competent authority may grant derogations from one or more of the provisions of this Regulation where it considers that compliance is likely to affect human health or significantly slow down the process of eradication of a disease. 4. By 30 June each year, the competent authority referred to in paragraph 1 shall transmit to the Commission a report on the depopulation operations carried out during the previous year and make it publicly available via the Internet. With regards to each depopulation operation, that report shall include, in particular: (a) the reasons for the depopulation; (b) the number and the species of animals killed; (c) the stunning and killing methods used; (d) a description of the difficulties encountered and, where appropriate, solutions found to alleviate or minimise the suffering of the animals concerned; (e) any derogation granted in accordance with paragraph 3. 5. Community guidelines for the drawing up and implementation of depopulation action plans may be adopted in accordance with the procedure referred to in Article 25(2). 6. Where appropriate, in order to take account of the information collected by the ADNS, a derogation from the reporting obligation laid down in paragraph 4 of this Article may be adopted in accordance with the procedure referred to in Article 25(2). Article 19 Emergency killing In the case of emergency killing, the keeper of the animals concerned shall take all the necessary measures to kill the animal as soon as possible. CHAPTER V COMPETENT AUTHORITY Article 20 Scientific support 1. Each Member State shall ensure that sufficient independent scientific support is available to assist the competent authorities, upon their request, by providing: (a) scientific and technical expertise relating to the approval of slaughterhouses as referred to in Article 14(2) and the development of new stunning methods; (b) scientific opinions on the instructions provided by manufacturers on the use and maintenance of restraining and stunning equipment; (c) scientific opinions on guides to good practice developed within its territory for the purposes of this Regulation; (d) recommendations for the purposes of this Regulation, in particular in relation to inspections and audits; (e) opinions on the capacity and suitability of separate bodies and entities to fulfil the requirements laid down in Article 21(2). 2. Scientific support may be provided via a network, subject to all the tasks listed in paragraph 1 being performed with respect to all the relevant activities taking place in the Member States concerned. For this purpose, each Member State shall identify a single contact point and make it publicly available via the Internet. Such contact point shall be responsible for sharing technical and scientific information and best practices regarding the implementation of this Regulation with its counterparts and the Commission. Article 21 Certificate of competence 1. For the purposes of Article 7, Member States shall designate the competent authority responsible for: (a) ensuring that training courses are available for personnel involved in killing and related operations; (b) delivering certificates of competence attesting the passing of an independent final examination; the subjects of this examination shall be relevant for the categories of animals concerned and correspond to the operations referred to in Article 7(2) and (3), and to the subjects set out in Annex IV; (c) approving training programmes of the courses referred to in point (a) and the content and modalities of the examination referred in point (b). 2. The competent authority may delegate the final examination and the issuance of the certificate of competence to a separate body or entity which: (a) has the expertise, staff and equipment necessary to do so; (b) is independent and free from any conflict of interest as regards the final examination and the issuance of the certificates of competence. The competent authority may also delegate the organisation of the training courses to a separate body or entity which has the expertise, staff and equipment necessary to do so. The details of bodies and entities to which such tasks have been delegated shall be made publicly available by the competent authority via the Internet. 3. Certificates of competence shall indicate for which categories of animals, type of equipment and for which of the operations listed in Article 7(2) or (3) the certificate is valid. 4. Member States shall recognise certificates of competence issued in another Member State. 5. The competent authority may issue temporary certificates of competence provided that: (a) the applicant is registered in one of the training courses referred to in paragraph 1(a); (b) the applicant is to work in the presence and under the direct supervision of another person who holds a certificate of competence issued for the specific activity to be undertaken; (c) the validity of the temporary certificate does not exceed three months; and (d) the applicant provides a written declaration stating that he/she has not previously been issued another temporary certificate of competence of the same scope or demonstrates to the satisfaction of the competent authority that he/she was unable to take the final examination. 6. Without prejudice to a decision by a judicial authority or by a competent authority prohibiting the handling of animals, certificates of competence, including a temporary certificate of competence, shall only be issued if the applicant provides a written declaration stating that he/she has committed no serious infringement of Community law and/or national law on the protection of animals in the three years preceding the date of application for such a certificate. 7. Member States may recognise qualifications obtained for other purposes as equivalent to certificates of competence for the purposes of this Regulation provided that they have been obtained under conditions equivalent to those laid down in this Article. The competent authority shall make publicly available and keep up to date, via the Internet, a list of qualifications recognised as equivalent to the certificate of competence. 8. Community guidelines for the application of paragraph 1 of this Article may be adopted in accordance with the procedure referred to in Article 25(2). CHAPTER VI NON-COMPLIANCE, PENALTIES AND IMPLEMENTING POWERS Article 22 Non-compliance 1. For the purpose of Article 54 of Regulation (EC) No 882/2004, the competent authority may in particular: (a) require business operators to amend their standard operating procedures and, in particular, slow down or stop production; (b) require business operators to increase the frequency of the checks referred to in Article 5 and amend the monitoring procedures referred to in Article 16; (c) suspend or withdraw certificates of competence issued under this Regulation from a person who no longer shows sufficient competence, knowledge or awareness of his/her tasks to carry out the operations for which the certificate was issued; (d) suspend or withdraw the delegation of power referred to in Article 21(2); (e) require the amendment of the instructions referred to in Article 8 with due regard to the scientific opinions provided pursuant to Article 20(1)(b). 2. When a competent authority suspends or withdraws a certificate of competence, it shall inform the granting competent authority of its decision. Article 23 Penalties The Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. The Member States shall notify those provisions to the Commission by 1 January 2013 and shall notify it without delay of any subsequent amendment affecting them. Article 24 Implementing rules Any detailed rules necessary for the implementation of this Regulation may be adopted in accordance with the procedure referred to in Article 25(2). Article 25 Committee procedure 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, established by Article 58 of Regulation (EC) No 178/2002. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months. CHAPTER VII FINAL PROVISIONS Article 26 Stricter national rules 1. This Regulation shall not prevent Member States from maintaining any national rules aimed at ensuring more extensive protection of animals at the time of killing in force at the time of entry into force of this Regulation. Before 1 January 2013, Member States shall inform the Commission about such national rules. The Commission shall bring them to the attention of the other Member States. 2. Member States may adopt national rules aimed at ensuring more extensive protection of animals at the time of killing than those contained in this Regulation in relation to the following fields: (a) the killing and related operations of animals outside of a slaughterhouse; (b) the slaughtering and related operations of farmed game as defined in point 1.6 of Annex I to Regulation (EC) No 853/2004, including reindeer; (c) the slaughtering and related operations of animals in accordance with Article 4(4). Member States shall notify the Commission of any such national rules. The Commission shall bring them to the attention of the other Member States. 3. Where, on the basis of new scientific evidence, a Member State deems it necessary to take measures aimed at ensuring more extensive protection of animals at the time of killing in relation to the methods of stunning referred to in Annex I, it shall notify the Commission of the envisaged measures. The Commission shall bring them to the attention of the other Member States. The Commission shall put the matter before the Committee referred to in Article 25(1) within 1 month of the notification and shall, on the basis of an opinion of EFSA and in accordance with the procedure referred to in Article 25(2), approve or reject the national measures involved. Where the Commission deems it appropriate, it may, on the basis of the approved national measures, propose amendments to Annex I in accordance with Article 4(2). 4. A Member State shall not prohibit or impede the putting into circulation within its territory of products of animal origin derived from animals that have been killed in another Member State on the grounds that the animals concerned have not been killed in accordance with its national rules aimed at a more extensive protection of animals at the time of killing. Article 27 Reporting 1. No later than 8 December 2014, the Commission shall submit to the European Parliament and to the Council a report on the possibility of introducing certain requirements regarding the protection of fish at the time of killing taking into account animal welfare aspects as well as the socioeconomic and environmental impacts. This report shall, if appropriate, be accompanied by legislative proposals with a view to amending this Regulation, by including specific rules regarding the protection of fish at the time of killing. Pending the adoption of these measures, Member States may maintain or adopt national rules regarding the protection of fish at the time of slaughter or killing and shall inform the Commission thereof. 2. No later than 8 December 2012, the Commission shall submit to the European Parliament and to the Council a report on systems restraining bovine animals by inversion or any unnatural position. This report shall be based on the results of a scientific study comparing these systems to the ones maintaining bovines in the upright position and shall take into account animal welfare aspects as well as the socioeconomic implications, including their acceptability by the religious communities and the safety of operators. This report shall, if appropriate, be accompanied by legislative proposals with a view to amending this Regulation concerning the systems restraining bovine animals by inversion or any unnatural position. 3. No later than 8 December 2013, the Commission shall submit to the European Parliament and to the Council a report on the various stunning methods for poultry, and in particular multiple-bird waterbath stunners, taking into account animal welfare aspects, as well as the socioeconomic and environmental impacts. Article 28 Repeal 1. Directive 93/119/EEC is repealed. However, for the purpose of Article 29(1) of this Regulation, the following provisions of Directive 93/119/EEC shall continue to apply: (a) Annex A: (i) paragraph 1 of Section I; (ii) paragraph 1 and the second sentence of paragraph 3 and paragraphs 6, 7, 8 and the first sentence of paragraph 9 of Section II; (b) Annex C, paragraphs 3.A.2, the first subparagraph of 3.B.1, 3.B.2, 3.B.4 and paragraphs 4.2 and 4.3 of Section II. 2. References to the repealed Directive shall be construed as references to this Regulation. Article 29 Transitional provisions 1. Until 8 December 2019, Article 14(1) shall only apply to new slaughterhouses or to any new layout, construction or equipment covered by the rules set out in Annex II which have not entered into operation before 1 January 2013. 2. Until 8 December 2015, Member States may provide for certificates of competence, as referred to in Article 21, to be issued by way of a simplified procedure to persons demonstrating relevant professional experience of at least three years. Article 30 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2009. For the Council The President M. OLOFSSON (1) Opinion of 6 May 2009 (not yet published in the Official Journal). (2) Opinion of 25 February 2009 (not yet published in the Official Journal). (3) OJ L 340, 31.12.1993, p. 21. (4) OJ L 31, 1.2.2002, p. 1. (5) OJ L 139, 30.4.2004, p. 1. (6) OJ L 139, 30.4.2004, p. 55. (7) OJ L 191, 28.5.2004, p. 1. (8) OJ L 226, 25.6.2004, p. 83. (9) OJ L 378, 31.12.1982, p. 58. (10) OJ L 184, 17.7.1999, p. 23. (11) OJ L 299, 16.11.2007, p. 1. ANNEX I LIST OF STUNNING METHODS AND RELATED SPECIFICATIONS (as referred to in Article 4) CHAPTER I Methods Table 1  Mechanical methods No Name Description Conditions of use Key parameters Specific requirements for certain methods  Chapter II of this Annex 1 Penetrative captive bolt device Severe and irreversible damage of the brain provoked by the shock and the penetration of a captive bolt. Simple stunning. All species. Slaughter, depopulation and other situations. Position and direction of the shot. Appropriate velocity, exit length and diameter of bolt according to animal size and species. Maximum stun to stick/kill interval(s). Not applicable. 2 Non-penetrative captive bolt device Severe damage of the brain by the shock of a captive bolt without penetration. Simple stunning. Ruminants, poultry, rabbits and hares. Slaughter only for ruminants. Slaughter, depopulation and other situations for poultry, rabbits and hares. Position and direction of the shot. Appropriate velocity, diameter and shape of bolt according to animal size and species. Strength of the cartridge used. Maximum stun to stick/kill interval(s). Point 1. 3 Firearm with free projectile Severe and irreversible damage of the brain provoked by the shock and the penetration of one or more projectiles. All species. Slaughter, depopulation and other situations. Position of the shot. Power and calibre of the cartridge. Type of projectile. Not applicable. 4 Maceration Immediate crushing of the entire animal. Chicks up to 72 hours and egg embryos. All situations other than slaughter. Maximum size of the batch to be introduced. Distance between the blades and speed of rotation. Measure to prevent overloading. Point 2. 5 Cervical dislocation Manual or mechanical stretching and twist of the neck provoking cerebral ischemia. Poultry up to 5 kg live weight. Slaughter, depopulation and other situations. Not applicable. Point 3. 6 Percussive blow to the head Firm and accurate blow to the head provoking severe damage to the brain. Piglets, lambs, kids, rabbits, hares, fur animals and poultry up to 5 kg live weight. Slaughter, depopulation and other situations. Force and location of the blow. Point 3. Table 2  Electrical methods No Name Description Conditions of use Key parameters Specific requirements of Chapter II of this Annex 1 Head-only electrical stunning Exposure of the brain to a current generating a generalised epileptic form on the electro-encephalogram (EEG). Simple stunning. All species. Slaughter, depopulation and other situations. Minimum current (A or mA). Minimum voltage (V). Maximum frequency (Hz). Minimum time of exposure. Maximum stun-to-stick/kill interval(s). Frequency of calibration of the equipment. Optimisation of the current flow. Prevention of electrical shocks before stunning. Position and contact surface area of electrodes. Point 4. 2 Head-to-Body electrical stunning Exposure of the body to a current generating at the same time a generalised epileptic form on the EEG and the fibrillation or the stopping of the heart. Simple stunning in case of slaughter. All species. Slaughter, depopulation and other situations. Minimum current (A or mA). Minimum voltage (V). Maximum frequency (Hz). Minimum time of exposure. Frequency of calibration of the equipment. Optimisation of the current flow. Prevention of electrical shocks before stunning. Position and contact surface area of electrodes. Maximum stun-to-stick interval(s), in case of simple stunning(s). Point 5. 3 Electrical waterbath Exposure of the entire body to a current generating a generalised epileptic form on the EEG and possibly the fibrillation or the stopping of the heart through a waterbath. Simple stunning except where frequency is equal to or less than 50 Hz. Poultry. Slaughter, depopulation and other situations. Minimum current (A or mA). Minimum voltage (V). Maximum frequency (Hz). Frequency of calibration of the equipment. Prevention of electrical shocks before stunning. Minimising pain at shackling. Optimisation of current flow. Maximum shackle duration before the waterbath. Minimum time of exposure for each animal. Immersion of the birds up to the base of the wings. Maximum stun-to-stick/kill interval(s) for frequency over 50 Hz(s). Point 6. Table 3  Gas methods No Name Description Conditions of use Key parameters Specific requirements of Chapter II of this Annex 1 Carbon dioxide at high concentration Direct or progressive exposure of conscious animals to a gas mixture containing more than 40 % carbon dioxide. The method may be used in pits, tunnels, containers or building previously sealed. Simple stunning in case of slaughter of pigs. Pigs, mustelids, chinchillas, poultry except ducks and geese. Slaughter only for pigs. Other situations than slaughter for poultry mustelids, chinchillas, pigs. Carbon dioxide concentration. Duration of exposure. Maximum stun-to-stick interval(s) in case of simple stunning. Quality of the gas. Temperature of the gas. Point 7. Point 8. 2 Carbon dioxide in two phases Successive exposure of conscious animals to a gas mixture containing up to 40 % of carbon dioxide, followed when animals have lost consciousness, by a higher concentration of carbon dioxide. Poultry Slaughter, depopulation and other situations Carbon dioxide concentration. Duration of exposure. Quality of the gas. Temperature of the gas. Not applicable. 3 Carbon dioxide associated with inert gases Direct or progressive exposure of conscious animals to a gas mixture containing up to 40 % of carbon dioxide associated with inert gases leading to anoxia. The method may be used in pits, bags, tunnels, containers or in buildings previously sealed. Simple stunning for pigs if the duration of exposure to at least 30 % of carbon dioxide is of less than 7 minutes. Simple stunning for poultry if the overall duration of exposure to at least 30 % of carbon dioxide is of less than 3 minutes. Pigs and poultry. Slaughter, depopulation and other situations. Carbon dioxide concentration. Duration of exposure. Maximum stun-to-stick/kill interval(s) in case of simple stunning. Quality of the gas. Temperature of the gas. Oxygen concentration. Point 8. 4 Inert gases Direct or progressive exposure of conscious animals to a inert gas mixture such as Argon or Nitrogen leading to anoxia. The method may be used in pits, bags, tunnels, containers or in buildings previously sealed. Simple stunning in case of the slaughter of pigs. Simple stunning for poultry if the duration of exposure to anoxia is of less than 3 minutes. Pigs and poultry. Slaughter, depopulation and other situations. Oxygen concentration. Duration of exposure. Quality of the gas. Maximum stun-to-stick/kill interval(s) in case of simple stunning. Temperature of the gas. Point 8. 5 Carbon monoxide (pure source) Exposure of conscious animals to a gas mixture containing more than 4 % of carbon monoxide. Fur animals, poultry and piglets. Other situations than slaughter. Quality of the gas. Carbon monoxide concentration. Duration of exposure. Temperature of the gas. Points 9.1, 9.2 and 9.3. 6 Carbon monoxide associated with other gases Exposure of conscious animals to a gas mixture containing more than 1 % of carbon monoxide associated with other toxic gases. Fur animals, poultry and piglets. Other situations than slaughter. Carbon monoxide concentration. Duration of exposure. Temperature of the gas. Filtration of the gas produced from engine. Point 9. Table 4  Other methods No Name Description Conditions of use Key parameters Specific requirements of Chapter II of this Annex 1 Lethal injection Loss of consciousness and sensibility followed by irreversible death induced by the injection of veterinary medicines. All species. Other situations than slaughter. Type of injection. Using approved medicines. Not applicable. CHAPTER II Specific requirements for certain methods 1. Non-penetrative captive bolt device When using this method business operators shall pay attention to avoid the fracture of the skull. This method shall only be used for ruminants of less than 10 kg of live weight. 2. Maceration This method shall provide instantaneous maceration and immediate death of the animals. The apparatus shall contain rapidly rotating mechanically operated killing blades or expanded polystyrene projections. The capacity of the apparatus shall be sufficient to ensure that all animals are killed instantaneously, even if they are handled in a large number. 3. Cervical dislocation and percussive blow to the head These methods shall not be used as routine methods but only where there are no other methods available for stunning. These methods shall not be used in slaughterhouses except as a back-up method for stunning. No person shall kill by manual cervical dislocation or percussive blow to the head more than seventy animals per day. Manual cervical dislocation shall not be used on animals of more than three kg live weight. 4. Head-only electrical stunning 4.1. When using head-only electrical stunning, electrodes shall span the brain of the animal and be adapted to its size. 4.2. Head-only electrical stunning shall be carried out in accordance with the minimum currents set out in Table 1. Table 1  Minimum currents for head-only electrical stunning Category of animals Bovine animals of 6 months or older Bovine animals less than 6 months Animals of ovine and caprine species Animals of porcine species Chicken Turkeys Minimum current 1,28 A 1,25 A 1,00 A 1,30 A 240 mA 400 mA 5. Head-to-body electrical stunning 5.1. Animals of the ovine, caprine and porcine species. The minimum currents for head-to-body electrical stunning shall be 1 ampere for sheep and goats and 1,30 amperes for pigs. 5.2. Foxes Electrodes shall be applied to the mouth and rectum with a current of a minimum value of 0,3 amperes and a minimum voltage of 110 volts for at least three seconds. 5.3. Chinchillas Electrodes shall be applied ear to tail with a current of a minimum value of 0,57 amperes for at least 60 seconds. 6. Electrical waterbath stunning of poultry 6.1. Animals shall not be shackled if they are too small for the waterbath stunner or if shackling is likely to induce or increase the pain suffered (such as visibly injured animals). In these cases, they shall be killed by an alternative method. 6.2. Shackles shall be wet before live birds are shackled and exposed to the current. Birds shall be hung by both legs. 6.3. For animals referred to in Table 2, waterbath stunning shall be carried out in accordance with the minimum currents laid down therein, and animals shall be exposed to that current for a minimum duration of at least four seconds. Table 2  Electrical requirements for waterbath stunning equipment (average values per animal) Frequency (Hz) Chickens Turkeys Ducks and geese Quails < 200 Hz 100 mA 250 mA 130 mA 45 mA From 200 to 400 Hz 150 mA 400 mA Not permitted Not permitted From 400 to 1 500 Hz 200 mA 400 mA Not permitted Not permitted 7. Carbon dioxide at high concentration In the case of pigs, mustelids and chinchillas, the minimum concentration of 80 % of carbon dioxide shall be used. 8. Carbon dioxide, use of inert gases or a combination of those gas mixtures Under no circumstances shall gases enter into the chamber or the location where animals are to be stunned and killed in a way that it could create burns or excitement by freezing or lack of humidity. 9. Carbon monoxide (pure source or associated with other gases) 9.1. Animals shall be kept under visual supervision at all times. 9.2. They shall be introduced one by one, and it shall be ensured that before the next animal is introduced the previous one is unconscious or dead. 9.3. Animals shall remain in the chamber until they are dead. 9.4. Gas produced by an engine specially adapted for the purpose of killing of animals may be used provided that the person responsible for killing has previously verified that the gas used: (a) has been suitably cooled; (b) has been sufficiently filtered; (c) is free from any irritant component or gas. The engine shall be tested every year before the killing of animals takes place. 9.5. Animals shall not be placed in the chamber until the minimum concentration of carbon monoxide has been reached. ANNEX II LAYOUT, CONSTRUCTION AND EQUIPMENT OF SLAUGHTERHOUSES (as referred to in Article 14) 1. All lairage facilities 1.1. Ventilation systems shall be designed, constructed and maintained so that the welfare of the animals is constantly ensured, taking into account the expected range of weather conditions. 1.2. Where mechanical means of ventilation are required, provision shall be made for an alarm and emergency back-up facilities in the event of breakdown. 1.3. Lairage facilities shall be designed and constructed so as to minimise the risk of injuries to the animals and the occurrence of sudden noises. 1.4. Lairage facilities shall be designed and constructed so as to facilitate the inspection of the animals. Adequate fixed or portable lighting shall be provided to enable the inspection of animals at any time. 2. Lairage facilities for animals not delivered in containers 2.1. Pens, passageways and races shall be designed and constructed to allow: (a) the animals to move freely in the required direction using their behavioural characteristics and without distraction; (b) pigs or sheep to walk side by side, except in the case of races leading to the restraining equipment. 2.2. Ramps and bridges shall be equipped with lateral protection to ensure that animals cannot fall off. 2.3. The water supply system in pens shall be designed, constructed and maintained so as to allow all animals at all times access to clean water without being injured or limited in their movements. 2.4. When a waiting pen is used, it shall be constructed with a level floor and solid sides, between the holding pens and the race leading to the point of stunning and designed so that animals cannot be trapped or trampled. 2.5. Floors shall be built and maintained in such a way as to minimise the risk of animals slipping, falling or injuring their feet. 2.6. Where slaughterhouses have field lairages without natural shelter or shade, appropriate protection from adverse weather conditions shall be provided. In the absence of such protection, these lairages shall not be used under adverse weather conditions. In the absence of a natural source of water, drinking facilities shall be provided. 3. Restraining equipment and facilities 3.1. Restraining equipment and facilities shall be designed, built and maintained to: (a) optimise the application of the stunning or killing method; (b) prevent injury or contusions to the animals; (c) minimise struggle and vocalisation when animals are restrained; (d) minimise the time of restraint. 3.2. For animals of bovine species, restraining boxes used in conjunction with a pneumatic captive bolt shall be fitted with a device that restricts both the lateral and vertical movement of the head of the animal. 4. Electrical stunning equipment (except waterbath stunning equipment) 4.1. Electrical stunning equipment shall be fitted with a device which displays and records the details of the electrical key parameters for each animal stunned. The device shall be placed so as to be clearly visible to the personnel and shall give a clearly visible and audible warning if the duration of exposure falls below the required level. These records shall be kept for at least one year. 4.2. Automatic electrical stunning equipment associated to a restrainer shall deliver a constant current. 5. Waterbath stunning equipment 5.1. Shackle lines shall be designed and positioned in such a way that birds suspended on them are clear of any obstruction and that disturbance to the animals is reduced to a minimum. 5.2. Shackle lines shall be designed in such a way that birds suspended on them will not remain hung conscious longer than one minute. However ducks, geese and turkeys shall not remain hung conscious longer than two minutes. 5.3. The whole length of the shackle line up to the point of entry into the scald tank shall be easily accessible in case animals have to be removed from the slaughter line. 5.4. The size and shape of the metal shackles shall be appropriate to the size of the legs of poultry to be slaughtered so that electrical contact can be secured without causing pain. 5.5. Waterbath stunning equipment shall be equipped with an electrically insulated entry ramp and designed and maintained so as to prevent overflow of water at the entrance. 5.6. The waterbath shall be designed in such a way that the level of immersion of the birds can be easily adapted. 5.7. The electrodes in waterbath stunning equipment shall extend the full length of the waterbath. The waterbath shall be designed and maintained in such a way that when the shackles pass over the water they are in continuous contact with the earthed rubbing bar. 5.8. A system in contact with the breast of the birds shall be built from the point of shackling until the birds enter the waterbath stunner in order to calm them down. 5.9. Access to the waterbath stunning equipment shall be available to allow the bleeding of birds that have been stunned and remain in the waterbath as a result of a breakdown or delay in the line. 5.10. Waterbath stunning equipment shall be fitted with a device which displays and records the details of the electrical key parameters used. These records shall be kept for at least one year. 6. Gas stunning equipment for pigs and poultry 6.1. Gas stunners, including conveyor belts, shall be designed and built to: (a) optimise the application of stunning by gas; (b) prevent injury or contusions to the animals; (c) minimise struggle and vocalisation when animals are restrained. 6.2. The gas stunner shall be equipped to measure continuously, display and record the gas concentration and the time of exposure, and to give a clearly visible and audible warning if the concentration of gas falls below the required level. The device shall be placed so as to be clearly visible to the personnel. These records shall be kept for at least one year. 6.3. The gas stunner shall be designed in a manner that, even at the maximum permitted throughput, the animals are able to lie down without being stacked on each other. ANNEX III OPERATIONAL RULES FOR SLAUGHTERHOUSES (as referred to in Article 15) 1. The arrival, moving and handling of animals 1.1. The welfare conditions of each consignment of animals shall be systematically assessed by the animal welfare officer or a person reporting directly to the animal welfare officer upon arrival in order to identify the priorities, in particular by determining which animals have specific welfare needs and the corresponding measures to be taken. 1.2. Animals shall be unloaded as quickly as possible after arrival and subsequently slaughtered without undue delay. Mammals, except rabbits and hares, which are not taken directly upon arrival to the place of slaughter, shall be lairaged. Animals which have not been slaughtered within 12 hours of their arrival shall be fed, and subsequently given moderate amounts of food at appropriate intervals. In such cases, the animals shall be provided an appropriate amount of bedding or equivalent material which guarantees a level of comfort appropriate to the species and the number of animals concerned. This material shall guarantee an efficient drainage or ensure adequate absorption of urine and faeces. 1.3. Containers in which animals are transported shall be kept in good order, handled with care, in particular if they have a perforated or flexible bottom, and: (a) shall not be thrown, dropped, or knocked over; (b) where possible, shall be loaded and unloaded horizontally and mechanically; Whenever possible animals shall be unloaded individually. 1.4. When containers are put one on top of the other, the necessary precautions shall be taken: (a) to limit urine and faeces falling on the animals placed underneath; (b) to ensure stability of the containers; (c) to ensure that ventilation is not impeded. 1.5. For the purpose of slaughter, unweaned animals, lactating dairy animals, females having given birth during the journey or animals delivered in containers shall be given priority over other types of animal. If this is not possible, arrangements shall be made so as to relieve them from their suffering, in particular by: (a) milking dairy animals at intervals of not more than 12 hours; (b) providing appropriate conditions for suckling and the welfare of the newborn animal in the case of a female having given birth; (c) providing water in the case of animals delivered in containers. 1.6. Mammals, except rabbits and hares, which are not taken directly to the place of slaughter after being unloaded, shall have drinking water available to them from appropriate facilities at all times. 1.7. A steady supply of animals for stunning and killing shall be ensured in order to prevent animal handlers rushing animals from the holding pens. 1.8. It shall be prohibited to: (a) strike or kick the animals; (b) apply pressure to any particularly sensitive part of the body in such a way as to cause animals avoidable pain or suffering; (c) lift or drag the animals by the head, ears, horns, legs, tail or fleece, or handle them in such a way as to cause them pain or suffering; however, the prohibition on lifting animals by their legs shall not apply to poultry, rabbits and hares; (d) use prods or other implements with pointed ends; (e) twist, crush or break the tails of animals or grasp the eyes of any animal. 1.9. The use of instruments which administer electric shocks shall be avoided as far as possible. In any case, such instruments shall only be used for adult bovine animals and adult pigs which refuse to move, and only when they have room ahead of them in which to move. The shocks shall last no longer than one second, be adequately spaced and shall only be applied to the muscles of the hindquarters. Shocks shall not be used repeatedly if the animal fails to respond. 1.10. Animals shall not be tied by the horns, antlers or nose rings and their legs shall not be tied together. When animals need to be tied, ropes, tethers or other means used shall be: (a) strong enough not to break; (b) such as to allow the animals, if necessary, to lie down and to eat and drink; (c) designed in such a way as to eliminate any danger of strangulation or injury, and so as to allow animals to be quickly released. 1.11. Animals which are unable to walk shall not be dragged to the place of slaughter, but shall be killed where they lie. 2. Additional rules for mammals in lairage (except for rabbits and hares) 2.1. Each animal shall have enough space to stand up, lie down and, except for cattle kept individually, turn around. 2.2. Animals shall be kept securely in the lairage and care shall be taken to prevent them from escaping and to protect them from predators. 2.3. For each pen it shall be indicated with a visible sign the date and time of arrival and, except for cattle kept individually, the maximum number of animals to be kept. 2.4. Every day that the slaughterhouse operates, before any animal arrives, isolation pens for animals that require specific care shall be prepared and kept ready for immediate use. 2.5. The condition and state of health of the animals in a lairage shall be regularly inspected by the animal welfare officer or a person having appropriate competence. 3. Bleeding of animals 3.1. Where one person is responsible for the stunning, shackling, hoisting and bleeding of animals, that person shall carry out all those operations consecutively on one animal before carrying out any of them on another animal. 3.2. In case of simple stunning or slaughter in accordance with Article 4(4), the two carotid arteries or the vessels from which they arise shall be systematically severed. Electrical stimulation shall only be performed once the unconsciousness of the animal has been verified. Further dressing or scalding shall only be performed once the absence of signs of life of the animal has been verified. 3.3. Birds shall not be slaughtered by means of automatic neck cutters unless it can be ascertained whether or not the neck cutters have effectively severed both blood vessels. When neck cutters have not been effective the bird shall be slaughtered immediately. ANNEX IV CORRESPONDENCE BETWEEN ACTIVITIES AND REQUIREMENTS FOR EXAMINATION OF COMPETENCE (as referred to in Article 21) Slaughter operations listed in Article 7(2) Subjects for examination of competence All operations listed in Article 7(2)(a) to (g). Animal behaviour, animal suffering, consciousness and sensibility, stress in animals. (a) the handling and care of animals before they are restrained; Practical aspects of handling and restraining animals. Knowledge of manufacturers instructions on the type of restraint equipments used in case of mechanical restraint (b) the restraint of animals for the purpose of stunning or killing; (c) the stunning of animals; Practical aspects of stunning techniques and knowledge of manufacturers instructions on the type of stunning equipments used. Back-up stunning and/or killing methods. Basic maintenance and cleaning of stunning and/or killing equipment. (d) the assessment of effective stunning; Monitoring the effectiveness of stunning. Back-up stunning and/or killing methods. (e) the shackling or hoisting of live animals; Practical aspects of handling and restraining animals. Monitoring the effectiveness of stunning. (f) the bleeding of live animals; Monitoring the effectiveness of stunning and the absence of signs of life. Back-up stunning and/or killing methods. Appropriate use and maintenance of bleeding knives. (g) the slaughtering in accordance with Article 4(4); Appropriate use and maintenance of bleeding knives. Monitoring the absence of signs of life. Killing operations listed in Article 7(3) Subjects for examination of competence the killing of fur animals. Practical aspects of handling and restraining animals. Practical aspects of stunning techniques and knowledge of manufacturers instructions on stunning equipments. Back-up stunning and/or killing methods. Monitoring the effectiveness of stunning and confirmation of death. Basic maintenance and cleaning of stunning and/or killing equipment.